Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00566-CV

                           IN THE INTEREST OF J.E.R., a Child

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA00940
                    Honorable Richard Garcia, Associate Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

      In accordance with this court’s opinion of this date, the order of termination is AFFIRMED.
Because appellant is indigent, no costs of this appeal are assessed.

       SIGNED February 12, 2020.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice